DETAILED ACTION
Applicants’ filing of May 18, 2022, in response to the action mailed February 23, 2022, is acknowledged.  It is acknowledged that claim 1 has been cancelled, claims 2, 8, and 10-11 have been amended, and no claims have been added.  Claims 2-11 are pending.  
The elected invention is directed to the Limulus polyphemus factor B variant of SEQ ID NO:  10. Claims 3-7 and 9 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 2, 8, and 10-11, as encompassing the elected invention, are hereby considered.   
Effective Filing Date
Based on the fact that the instant application is a 371 filing of PCT/JP2018/007840, the effective filing date granted for the instant claims is March 1, 2018.  It is acknowledged that applicants claim the benefit of the foreign application JAPAN 2017-038692, filed March 1, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of March 1, 2018, the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Cancel claim 8.
Amend claims 2, 3, and 9 as follows.
For claim 2, replace –(C) a polypeptide having an amino acid sequence of a fusion polypeptide- with –(C) a fusion polypeptide-.
For claims 3 and 9, replace -claim 1- with -claim 2-.
Replace claim 4 as follows.
4. A DNA encoding the polypeptide of claim 2, said DNA represented by any one of the following (a) to (b):
(a) a DNA having a base sequence represented by any one of the following (a1) to (a4): 
(a1) the base sequence represented by base numbers 1 to 1200 of SEQ ID NO: 8; 
(a2) the base sequence represented by base numbers 70 to 1200 of SEQ ID NO: 8; 
(a3) the base sequence represented by base numbers 1 to 1200 of SEQ ID NO: 9; and 
(a4) the base sequence represented by base numbers 70 to 1200 of SEQ ID NO: 9,
(b) a DNA having the base sequence of a fusion DNA in which a peptide tag-encoding DNA is added to the DNA represented by any one of the items (a), the DNA encoding a polypeptide having the function of horseshoe crab factor B.
Authorization for this examiner’s amendment was given by Shawn Hamidinia on July 6, 2022.
Allowable Subject Matter
The restriction of inventions I and II, claims 3-7 and 9, is withdrawn and said claims are rejoined.  Claims 2-7 and 9-11 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 2-7 and 9-11, are limited to the polypeptide of SEQ ID NO:  10 and variants having activity of factor B, encoding polynucleotides, and methods of using. The utility of said polypeptide, as having activity of factor B, is credible based on the following.  SEQ ID NO:  10 has 84% identity with the factor B of Muta et al, 1993 and has the H-D-S catalytic triad (residues 192, 240, and 344 of SEQ ID NO:  101). Based thereon, the skilled artisan would believe that, more likely than not, the protein of SEQ ID NO:  10 has factor B activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See enclosed alignment of SEQ ID NO:  10 with the protein of Muta (Muta et al, 1993 is of record).